Citation Nr: 0617315	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for fever and cold 
sweats, claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for blurred vision, 
claimed as secondary to herbicide exposure.  

4.  Entitlement to service connection for residuals of lipoma 
of the right forearm, claimed as secondary to herbicide 
exposure.  

5.  Entitlement to service connection for leukopenia, claimed 
as secondary to herbicide exposure.  

6.  Entitlement to service connection for hepatitis B, 
claimed as secondary to herbicide exposure.  

7.  Entitlement to service connection for lupus, claimed as 
secondary to herbicide exposure.  

8.  Entitlement to service connection for dermatitis, claimed 
as secondary to herbicide exposure.  

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
nasal injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to service connection for residuals of a 
nasal injury, migraine headaches, fever and cold sweats, 
blurred vision, residuals of a lipoma, leukopenia, hepatitis 
B, lupus, and dermatitis.  In October 2005, the veteran 
testified at a hearing on appeal before the undersigned 
Veterans Law Judge at the RO.  A transcript of hearing is of 
record.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of whether new and material evidence has been 
received to reopen a service connection claim for a nasal 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence has not been presented of the onset of 
migraine headaches during military service, or as a result of 
herbicide exposure.  

2.  Competent evidence has not been presented of the onset of 
a disability characterized by fevers and cold sweats during 
military service, or as a result of herbicide exposure.  

3.  Competent evidence has not been presented of the onset of 
blurred vision during military service, or as a result of 
herbicide exposure.  

4.  Competent evidence has not been presented of the onset of 
a lipoma of the right forearm during military service, or as 
a result of herbicide exposure.  

5.  Competent evidence has not been presented of the onset of 
leukopenia during military service, or as a result of 
herbicide exposure.  

6.  Competent evidence has not been presented of the onset of 
hepatitis B during military service, or as a result of 
herbicide exposure.  

7.  Competent evidence has not been presented of the onset of 
lupus during military service, or as a result of herbicide 
exposure.  

8.  Competent evidence has not been presented of a nexus 
between the veteran's current dermatitis and lesions, and any 
incident of military service, including herbicide exposure.  


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  A disability characterized by fevers and cold sweats was 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred in service secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  Blurred vision was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

4.  A lipoma of the right forearm was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service secondary to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

5.  Leukopenia was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

6.  Hepatitis B was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

7.  Lupus was not incurred in or aggravated by active service 
and may not be presumed to have been incurred in service 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

8.  Dermatitis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via an 
August 2003 letter, a September 2003 rating decision and 
subsequent rating decisions, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC).  In 
addition, the RO letters, the SOC, and SSOC provided the 
veteran with specific information relevant to the VA's duty 
to notify. Thus, no further notices are required.  See 
Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Medical 
treatment records have been obtained from the Bronx, New 
York, and Tucson, Arizona, VA medical centers, including such 
private facilities as the University Medical Center and St. 
Mary's Hospital.  The veteran was also provided the 
opportunity to provide testimony at a hearing on appeal 
before the undersigned Veterans Law Judge.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letter, the rating decisions, the SOC, and the SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra,, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the August 2003 RO letter 
properly notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  In addition, the 
reasons and bases of the September 2003 rating decision, the 
SOC, and the subsequent SSOC specifically explained to the 
appellant what the evidence must show in order to establish 
service connection for the claimed disabilities.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim, the Board 
finds that he has been notified of the need to provide such 
evidence.  See 38 C.F.R. §  3.159(b)(1) (2005).  The AOJ's 
August 2003 letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the AOJ.  In addition, 
the SOC and subsequent SSOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

II. Service connection

The veteran seeks service connection for several disabilities 
claimed as secondary to herbicide exposure.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  Service connection may also be 
awarded for certain disabilities, such as organic diseases of 
the nervous system, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
have also stipulated the diseases for which service 
connection could be presumed due to an association with 
exposure to herbicide agents.  The specified diseases which 
have been listed therein include chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma(other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6), 3.309(e) (2005).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

A. Migraine headaches

The veteran seeks service connection for migraine headaches.  
His service medical records are negative for any diagnosis of 
or treatment for headaches, and no such disability was noted 
on his March 1972 service separation medical examination.  On 
his concurrent report of medical history, he denied any 
history of frequent or severe headaches.  

Following service, the veteran sought treatment at the Bronx, 
New York, VA medical center for a nasal disability.  He did 
not report a headache disability at that time.  The first 
indication of headaches dates to early 2002, when he received 
private medical treatment for a severe headache and other 
neurological complaints.  As the veteran did not report 
headaches until approximately 30 years after military 
service, the Board finds the preponderance of the evidence to 
be against the award of service connection for migraine 
headaches.  While the veteran alleges his headaches are 
related to herbicide exposure during service in Vietnam, he 
has not presented medical evidence of such a nexus.  See 
Brock, supra.  Additionally, headaches are not among the 
disabilities presumed to result secondary to herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2005).  At his October 
2005 hearing before the undersigned Veterans Law Judge, the 
veteran alleged that his migraine headaches are related to 
his military service.  However, his own contentions, as a 
layperson, regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for migraine headaches, as 
such a disability did not begin until approximately 30 years 
after military service, and has not been demonstrated to 
result from herbicide exposure during service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

B.  Fever and cold sweats

The veteran seeks service connection for a disability 
characterized by fever and cold sweats.  His service medical 
records are negative for any diagnosis of or treatment for 
such a disability, and no such disability was noted on his 
March 1972 service separation medical examination.  On his 
concurrent report of medical history, he denied any history 
of scarlet fever, rheumatic fever, or hay fever.  

Following service, the veteran sought treatment at the Bronx, 
New York, VA medical center for a nasal disability.  He did 
not report a disability involving fever or cold sweats at 
that time.  The first indication of such a disability was the 
veteran's May 2003 service connection claim.  As the veteran 
did not report fevers or cold sweats until approximately 30 
years after military service, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for fevers and cold sweats.  While the 
veteran alleges his fevers and cold sweats are related to 
herbicide exposure during service in Vietnam, he has not 
presented medical evidence of such a nexus.  See Brock, 
supra.  Additionally, fevers and cold sweats are not among 
the disabilities presumed to result secondary to herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2005).  At his October 
2005 hearing before the undersigned Veterans Law Judge, the 
veteran alleged a current disability characterized by fevers 
and cold sweats which was related to his military service.  
However, his own contentions, as a layperson, regarding 
medical etiology, causation, and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability manifested 
by fevers and cold sweats, as such claimed disability did not 
begin until approximately 30 years after military service, 
and has not been demonstrated to result from herbicide 
exposure during service.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

C. Blurred vision

The veteran seeks service connection for blurred vision, 
claimed as secondary to herbicide exposure.  His service 
medical records are negative for any diagnosis of or 
treatment for a vision problem, and no such disability was 
noted on his March 1972 service separation medical 
examination.  At that time, his vision was 20/30 bilaterally.  
On his concurrent report of medical history, he denied any 
history of eye problems.  

While the veteran sought VA treatment for a nasal disorder 
shortly after service separation, he did not report blurred 
vision or any other eye disability at that time.  The first 
indication of a visual acuity disability dates to May 2003, 
when he claimed service connection for blurred vision.  A 
September 1999 private clinical notation reflects eyes within 
normal limits, although he did report some increased light 
sensitivity during severe migraine headaches.  No specific 
visual disability was diagnosed at that time.  

In the absence of any current disorder resulting in blurred 
vision which was either incurred during military service or 
is secondary to herbicide exposure, service connection for 
blurred vision must be denied.  As the veteran did not report 
any disorder of the eyes until approximately 30 years after 
military service, the Board finds the preponderance of the 
evidence to be against the award of service connection for 
blurred vision.  While the veteran alleged at his October 
2005 hearing he has a current visual acuity disability which 
is related to herbicide exposure during service in Vietnam, 
he has not presented medical evidence of such a nexus.  See 
Brock, supra.  Additionally, blurred vision is not among the 
disabilities presumed to result secondary to herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2005).  The veteran's 
own contentions, as a layperson, regarding medical etiology, 
causation, and diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for blurred vision, as such a 
disability did not begin until approximately 30 years after 
military service, and has not been demonstrated to result 
from herbicide exposure during service.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



D. Lipoma of the right forearm

The veteran seeks service connection for a lipoma of the 
right forearm, claimed as secondary to herbicide exposure.  
The Board notes that the veteran has also perfected for 
appeal a separate service connection claim for dermatitis, 
which will also be considered by the Board within this 
decision.  Therefore, this discussion will be limited solely 
to his lipoma of the right arm, and any related disability.  

The veteran's service medical records are negative for any 
lipoma or other skin disorders of the right forearm.  His 
March 1972 service separation examination was negative for 
any current skin disability and his concurrent report of 
medical history was negative for any history of skin disease, 
tumors, growths, cysts, or cancers.  A subsequent post-
service October 1972 VA general medical examination was also 
negative for any skin disabilities or growths of the upper 
extremities.  

The first indication of a lipoma dates to 1999, when a mass 
on his right forearm was surgically removed and sent for a 
biopsy.  A lipoma was diagnosed.  No recurrence of this 
disorder was noted.  

In the absence of any evidence that the veteran's lipoma was 
incurred during military service, or is otherwise related to 
any incident of service, including herbicide exposure, 
service connection for a lipoma of the right forearm must be 
denied.  This disability was first diagnosed more than 25 
years after service separation, and the veteran has not 
presented any competent evidence of a nexus between his 
lipoma and any incident of military service.  See Brock, 
supra.  Additionally, while the list of presumptive 
disabilities for herbicide exposure includes such skin 
disorders as chloracne, lipomas are not among the 
disabilities presumed to result secondary to herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2005).  At his October 
2005 hearing before the undersigned Veterans Law Judge, the 
veteran alleged that his lipoma was related to his military 
service.  However, his own contentions, as a layperson, 
regarding medical etiology, causation, and diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board also notes that the veteran's lipoma was surgically 
excised in October 1999, and he has not presented evidence 
that this disability was recurred.  In the absence of a 
current lipoma of the right forearm, service connection for 
such a disability must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a lipoma of the right 
forearm, as such a disability was not diagnosed until 
approximately 25 years after military service, and has not 
been demonstrated to result from herbicide exposure during 
service.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

E. Leukopenia

The veteran seeks service connection for leukopenia, claimed 
as secondary to herbicide exposure during military service.  
Leukopenia is defined as a reduction in the number of 
leukocytes in the blood.  Dorland's Illustrated Dictionary, 
922 (28th ed. 1994).  

Leukopenia was not noted during veteran's active service; his 
service medical records, including his March 1972 service 
separation examination, are negative for such a diagnosis.  
All laboratory findings were negative at that time.  Nor was 
leukopenia noted during an October 1972 VA general medical 
examination shortly after service separation.  

The first medical evidence of leukopenia dates to the late 
1990's, many years after service separation, when leukopenia 
was diagnosed by a private physician.  However, while this 
diagnosis was confirmed on several occasions thereafter, no 
medical expert suggested leukopenia was either incurred 
during military service, or was attributable to herbicide 
exposure.  See Brock, supra.  Additionally, leukopenia is not 
among the disabilities presumed to result secondary to 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2005).  As a 
layperson, the veteran's own contentions, including those 
presented at his October 2005 personal hearing, regarding 
medical etiology, causation, and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Based on these findings, the Board must deny service 
connection for leukopenia, as the preponderance of the 
evidence is against such a claim.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for leukopenia, as such a 
disability was not diagnosed until approximately 25 years 
after military service, and has not been demonstrated to 
result from herbicide exposure during service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

F. Hepatitis B

The veteran claims service connection for hepatitis B, to 
include as secondary to herbicide exposure.  The veteran's 
service medical records are negative for any diagnosis of 
hepatitis during military service.  His March 1972 service 
separation examination was negative for any such finding and 
on his concurrent report of medical history he denied any 
history of hepatitis or jaundice.  Hepatitis was also not 
noted on his October 1972 VA general medical examination.  

The first competent evidence of hepatitis B dates to January 
2003, when hepatitis B was confirmed via liver biopsy at a 
private hospital.  However, no medical expert has suggested 
this disability was incurred during military service, or is 
otherwise the result of herbicide exposure during such 
service.  In an August 2003 medical history questionnaire, he 
reported sharing razor blades in Vietnam, and encountering 
blood while out in the field.  He denied any other hepatitis 
risk activities.  

In the absence of any evidence that the veteran's hepatitis B 
was incurred during military service, or is otherwise related 
to any incident of service, including herbicide exposure, 
service connection for hepatitis B must be denied.  This 
disability was first diagnosed approximately 30 years after 
service separation, and the veteran has not presented any 
competent evidence of a nexus between his hepatitis and any 
incident of military service.  See Brock, supra.  
Additionally, hepatitis B is not among the disabilities 
presumed to result secondary to herbicide exposure.  See 
38 C.F.R. § 3.309(e) (2005).  At his October 2005 hearing 
before the undersigned Veterans Law Judge, the veteran 
alleged that his hepatitis B was incurred during military 
service.  However, his own contentions, as a layperson, 
regarding medical etiology, causation, and diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hepatitis B, as such a 
disability was not diagnosed until approximately 25 years 
after military service, and has not been demonstrated to 
result from herbicide exposure during service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

G. Lupus

The veteran seeks service connection for lupus, to include as 
secondary to herbicide exposure.  The veteran's service 
medical records are negative for any diagnosis of lupus 
during military service.  His March 1972 service separation 
examination was negative for any such finding.  Lupus was 
also not noted on an October 1972 VA general medical 
examination given shortly after service.  

The first competent evidence of lupus dates to 2002, when a 
diagnosis of lupus was noted in private medical treatment 
records.  While lupus was confirmed, no date of onset or 
etiology was noted.  In the absence of any evidence that the 
veteran's lupus was incurred during military service, or is 
otherwise related to any incident of service, including 
herbicide exposure, service connection for lupus must be 
denied.  This disability was first diagnosed approximately 30 
years after service separation, and the veteran has not 
presented any competent evidence of a nexus between his lupus 
and any incident of military service, including herbicide 
exposure.  See Brock, supra.  Additionally, lupus is not 
among the disabilities presumed to result secondary to 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2005).  At his 
October 2005 hearing before the undersigned Veterans Law 
Judge, the veteran alleged that his lupus is related to his 
military service.  However, his own contentions, as a 
layperson, regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for lupus, as such a 
disability was not diagnosed until approximately 30 years 
after military service, and has not been demonstrated to 
result from herbicide exposure during service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

H. Dermatitis

The veteran seeks service connection for dermatitis, to 
include as secondary to herbicide exposure.  As noted above, 
veterans with acknowledged herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Although dermatitis is not 
among the specified disorders, the list does include 
chloracne, and other acneform diseases consistent with 
chloracne, which must manifest to a compensable degree within 
a year of the last date of exposure.  38 U.S.C.A. §§ 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran's service medical records note several instances 
of treatment for a skin rash.  He was first seen in August 
1971 for a rash, and he was given a medicated cream.  He was 
seen again in February 1972 for a rash on his thighs and 
lower legs.  He was sent to the dermatology clinic for 
evaluation, at which time follicular papules were diagnosed, 
and he was given medication.  His March 1972 service 
separation examination was negative for any current 
disabilities of the skin.  

Following service, the veteran sought treatment at the Bronx, 
New York, VA medical center for an unrelated disability, and 
no skin disability was noted on his October 1972 general 
medical examination.  More recently, the veteran has sought 
private and VA treatment for dermatological complaints.  In 
August 2003, he was afforded a VA medical examination to 
determine the nature and etiology of his present skin 
disabilities.  His prior medical history, including a 
diagnosis of lupus, was noted.  He noted the onset of his 
current skin disorder in 2001, characterized by dark black 
and red lesions.  Dermatitis of the veteran's right hand was 
also noted.  After physically examining the veteran, the 
examiner concluded his lesions were related to the veteran's 
nonservice-connected lupus.  "Neither [the lupus-related 
lesions or dermatitis] appears to be related to specific 
military exposure, but rather to discoid lupus" according to 
the examiner.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for dermatitis.  While the veteran was 
treated for a skin disability during military service, this 
disorder appeared to be acute and transitory, as it was not 
noted on his March 1972 service separation medical 
examination or a post-service October 1972 VA medical 
examination.  According to an August 2003 VA examination 
report, the veteran's current dermatitis and skin lesions are 
the result of his discoid lupus, not any incident of military 
service, including herbicide exposure.  In the absence of any 
competent evidence establishing a nexus between a current 
skin and an incident of military service, service connection 
for dermatitis must be denied.  See Brock, supra.  
Additionally, dermatitis is not among the disabilities 
presumed to result secondary to herbicide exposure.  See 
38 C.F.R. § 3.309(e) (2005).  While the skin disorder 
chloracne is presumed to be the result of herbicide exposure 
if manifested within a year of such exposure, the veteran has 
not been diagnosed with chloracne in the present case.  While 
the veteran himself contends his current skin disability is 
the result of military service, his own contentions, as a 
layperson, regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for dermatitis, as such a 
disability has not been demonstrated to result from herbicide 
exposure during service.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for headaches is denied.  

Service connection for a disability characterized by fevers 
and cold sweats is denied.  

Service connection for blurred vision is denied.  

Service connection for a lipoma of the right forearm is 
denied.  

Service connection for leukopenia is denied.  

Service connection for hepatitis B is denied.  

Service connection for lupus is denied.  

Service connection for dermatitis is denied.  




REMAND

The veteran seeks service connection for a nasal injury.  In 
October 1972, the veteran was denied entitlement to service 
connection for nose injury, and this rating decision was not 
appealed; hence, it became final.  38 U.S.C.A. § 7105 (West 
2002).  Under applicable criteria, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  

Despite the prior final decision, the RO considered the 
veteran's more recent claim on the merits, without 
consideration of whether new and material evidence had been 
submitted.  In any such case, the Board is not bound by the 
RO's analysis of a claim, and indeed, must make a preliminary 
decision that new and material evidence has been presented 
before addressing the merits of the claim, as this step 
represents a mandatory jurisdictional requirement under 
38 U.S.C.A. §§ 5108 and 7104 (West 2002); Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (citing Barnett v. Brown, 8 Vet. 
App. 1, 4, aff'd 83 F.3d 1380 (Fed. Cir. 1996)).  Thus, the 
veteran's claim for service connection for a nasal injury 
must first be subject to scrutiny under 38 U.S.C.A. § 5108 
(West 2002) and 38 C.F.R. § 3.156 (2005); only if these legal 
requirements are met may it be considered on the merits.  

Because 38 U.S.C.A. § 5108 must be considered prior to any 
merits-based review of the appellant's claim, the Board must 
also consider whether VA has met duties to notify and assist 
specific to claims to reopen.  Such duties were recently 
outlined by the United States Court of Appeals for Veterans 
Claims (Court) in the recent case of Kent v. Nicholson,--- 
Vet. App. ----, No. 04-181 (U.S. Vet. App. Mar. 31, 2006), in 
which the Court held "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim."  Kent at 9 (emphasis added).  The Court further held 
that VA must, in the context of a claim to reopen, look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  In the present case, as the 
appellant has not yet been afforded either notice of the type 
of evidence required to reopen his claim or even the legal 
and regulatory criteria under which such evidence will be 
considered, this appeal must be remanded at this time for 
proper procedural development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
service connection claim for a nasal 
injury.  The claim was last denied in an 
October 1972 rating decision.  The RO/AMC 
should comply with the decision reached 
in Kent, supra, and advise the appellant 
of the evidence and information that is 
necessary to reopen this claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim.  In so doing, the 
RO/AMC should advise the appellant of the 
element or elements required to establish 
service connection for a nasal injury 
which were found insufficient in the 
previous denials.  In addition, this 
notice should include the complete text 
of 38 U.S.C.A. § 5108 (West 2002) and 
38 C.F.R. § 3.156 (2005).  

2.  After taking any additional 
development action(s) as it deems proper 
with respect to the claim on appeal, the 
RO/AMC should consider all of the 
evidence of record and adjudicate the 
appellant's application to reopen his 
service connection claim for a nasal 
injury.  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


